            Case: 3:20-cv-02341-JJH Doc #: 1 Filed: 10/14/20 1 of 5. PageID #: 1




                                UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

GENE P. KELLY,                                         :        CASE NO.
                                                       :
           Plaintiff,                                  :        (Removed from the Lucas County, Ohio
                                                       :        Court of Common Pleas, Case No. G-4801-
                                                       :        CI-0202002996-000)
v.                                                     :
                                                       :
                                                       :        Judge
SHELLPOINT MORTGAGE                                    :
SERVICING,                                             :
                                                       :
           Defendant.                                  :


                                           NOTICE OF REMOVAL

           Defendant NewRez LLC1 d/b/a Shellpoint Mortgage Servicing (“Shellpoint” or

“Defendant”), through counsel and pursuant to the provisions of 28 U.S.C. §§ 1332, 1441, and

1446, hereby gives notice of the removal of the case styled as, “Gene P. Kelly EL v. Shellpoint

Mortgage Servicing,” and having Case No. G-4801-CI-0202002996, which is currently pending

in the Court of Common Pleas for Lucas County, Ohio, to the United States District Court for the

Northern District of Ohio, Western Division. As grounds for removal, Shellpoint states as follows:

                                                INTRODUCTION

           1.       This Court has jurisdiction over this action under 28 U.S.C. §§ 1332, 1441, and

1446 because the parties are diverse and Plaintiff Gene P. Kelly (“Plaintiff”) has demanded

judgment in excess of $75,000. The action is therefore removable.




1
    Identified in the Complaint as “Shellpoint Mortgage Servicing.”
        Case: 3:20-cv-02341-JJH Doc #: 1 Filed: 10/14/20 2 of 5. PageID #: 2




                                        BACKGROUND

       2.      Plaintiff initiated this civil action pro se in the Court of Common Pleas for Lucas

County, Ohio on or about September 9, 2020 (the “State Action”). Copies of the Summons and

Complaint filed in the State Action are attached hereto as Exhibit 1.

       3.      Shellpoint was served with the Summons and Complaint on September 16, 2020.

       4.      The Complaint appears to allege claims for fraud and the failure to respond to a

request for information relating to Plaintiff’s mortgage loan.

       5.      No proceedings have occurred in the State Action, and no other pleadings, process,

or orders have been served.

                         DIVERSITY JURISDICTION AND VENUE

       6.      This action falls under the Court’s original jurisdiction under 28 U.S.C. § 1332, and

is one that may be removed to this Court based on diversity of citizenship under 28 U.S.C. §§ 1441

and 1446.

       7.      In the Complaint, Plaintiff indicates that he is a citizen of Ohio.

       8.      Shellpoint is not a citizen of Ohio. Shellpoint is a Delaware limited liability

company. The parent company of Shellpoint is Shellpoint Partners LLC, a Delaware limited

liability company. The parent companies of Shellpoint Partners LLC are NRM Acquisition LLC

(99%) and NRM Acquisition II LLC (1%), both of which are Delaware limited liability companies.

The parent company of NRM Acquisition LLC and NRM Acquisition II LLC is New Residential

Mortgage LLC, a Delaware limited liability company. The parent company of New Residential

Mortgage LLC is New Residential Investment Corp., a Delaware corporation with its principal

place of business in New York. Shellpoint is therefore a citizen of Delaware and New York for

purposes of diversity jurisdiction.



                                                 2
        Case: 3:20-cv-02341-JJH Doc #: 1 Filed: 10/14/20 3 of 5. PageID #: 3




       9.      Because Plaintiff is not a citizen of the same state as Shellpoint, the parties are

completely diverse. See 28 U.S.C. § 1332(a); and Wis. Dep’t of Corrections v. Schacht, 524 U.S.

381, 388 (1998).

       10.     The amount in controversy requirement is also met in this case. In his Complaint,

Plaintiff seeks both compensatory and punitive damages. Although the compensatory damages

are not specified, Plaintiff requests punitive damages in the amount of $2,000,000.00. See Exhibit

1, ¶¶ 1 and 2. Plaintiff’s demand for punitive damages satisfies the amount in controversy

requirement. See Everett v. Verizon Wireless, Inc., 460 F.3d 818, 827 (6th Cir. 2006); Bower v.

Am. Cas. Co., No. 99-4102, 2001 U.S. App. LEXIS 18053, *8-*9 (6th Cir. Aug. 6, 2001).

       11.     Although Shellpoint denies liability to Plaintiff for any of the damages sought in

the Complaint, based on the foregoing, the amount placed in controversy by Plaintiff’s Complaint

exceeds $75,000.00, exclusive of interest and costs. Accordingly, removal of this action to this

Court based on diversity jurisdiction is proper under 28 U.S.C. § 1332.

       12.     The United States District Court for the Northern District of Ohio, Western

Division, is the District Court for the district encompassing the Lucas County Court of Common

Pleas where the State Action is currently pending. See 28 U.S.C. § 115(a)(1). As such, venue for

removal is proper in this district under 28 U.S.C. § 1441(a).

                             PROCEDURAL REQUIREMENTS

       13.     Shellpoint was served with the Summons and Complaint on September 16, 2020.

Consequently, this Notice of Removal is timely as it is being filed within thirty (30) days after

Shellpoint’s receipt of a copy of the initial pleading setting forth the removable claim. See 28

U.S.C. § 1441(b).




                                                 3
        Case: 3:20-cv-02341-JJH Doc #: 1 Filed: 10/14/20 4 of 5. PageID #: 4




       14.     Shellpoint is the only named defendant in the Complaint. Therefore, consent is not

required from any other party for the removal of this action.

       15.     In accordance with 28 U.S.C. § 1446(d), Shellpoint will promptly serve a copy of

this Notice of Removal on Plaintiff and will file a copy of the Notice of Removal with the Clerk

of Courts for the Lucas County Court of Common Pleas.

       16.     Shellpoint expressly reserves the right to state additional grounds for removal and

to provide such additional evidence as may be required to support the grounds asserted in this

Notice of Removal.

                                          CONCLUSION

       17.     By this Notice of Removal and the associated attachments, Shellpoint does not

waive any objections it may have to service, jurisdiction or venue, or any other defenses or

objections it may have to this action. Shellpoint reserves its right to raise all defenses and

objections to Plaintiff’s claims after the action is removed to this Court.

       WHEREFORE, Shellpoint respectfully removes this action from the Court of Common

Pleas, Lucas County, Ohio to this Court.

                                                      Respectfully submitted,


                                                      /s/ Katherine A. Rasmussen
                                                      Nathan H. Blaske (0076460)
                                                      Katherine A. Rasmussen (0093928)
                                                      DINSMORE & SHOHL LLP
                                                      255 East Fifth Street, Suite 1900
                                                      Cincinnati, Ohio 45202
                                                      Phone: (614) 628-6982
                                                      Fax: (614) 628-6890
                                                      Email: nathan.blaske@dinsmore.com
                                                      katherine.rasmussen@dinsmore.com
                                                      Counsel for Defendant, NewRez LLC d/b/a
                                                      Shellpoint Mortgage Servicing



                                                  4
             Case: 3:20-cv-02341-JJH Doc #: 1 Filed: 10/14/20 5 of 5. PageID #: 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of October 2020, a copy of the foregoing Notice of
Removal was filed electronically via the Court’s CM/ECF system, and the undersigned served a
copy by U.S. mail:

                                         Gene P. Kelly
                                       3208 Elmont Road
                                       Toledo, OH 43615

                                                           /s/ Katherine A. Rasmussen
                                                           Katherine A. Rasmussen




16979076.1




                                               5
